DETAILED ACTION
The amendment filed on 01/29/2021 has been entered and fully considered. Claims 1 and 3-18 are pending. Claims 4, 7-8, 10-11 and 16-18 have been withdrawn from consideration. Claims 1, 3, 5-6, 9 and 12-15 are considered on merits, of which claim 1 is amended, and Claims 21 and 22 are newly added.

Response to Amendment
In response to amendment, the examiner modifies rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 5-6 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seiji et al. (JP 2012-088090, IDS) (Seiji) in view of Chen et al. (US 2017/0276527, IDS) (Chen).
Regarding claim 1, Seiji discloses or fairly suggests a system for measuring the concentration of radicals in a gas stream (abstract), comprising:
at least one radical gas generator in communication with at least one gas source, the radical gas generator configured to generate at least one radical gas stream (par [0012]);
at least one processing chamber in fluid communication with the at least one radical gas generator, the at least one processing chamber configured to receive at least a portion of the at least one radical gas stream (par [0002][0003]);
at least one sampling module in fluid communication with the at least one radical gas generator, the sampling module having at least one sampling tube (11) positioned therein (Fig. 1, par [0035]), the sampling tube configured to react at least one reagent 
at least one sensor module configured to measure output of the temperature sensor 9, Tw, of the at least one sampling tube, a concentration of the at least one chemical species within the at least one compound stream flowing within the at least on sampling tube (par [0012][0013][0050][0059][0060][0061][0063]).
Seiji teaches that radicals are used in a process chamber as reactive species for ashing, chemical etching, etc. (par [0002]). The concentration of radicals in the flow are measured by using a measurement module inserted into the down flow of radicals (par [0003]). Thus, Seiji fairly suggests to one of ordinary skill in the art to insert the sampling module into a down flow of radicals that flows to a process chamber. 
Seiji further teaches that “Thus, Q5, which is the bonding heat of radicals, is obtained by calculating Q1 and Q3 from the output Tw of the temperature sensor 9” (par [0063]). Q3 can be obtained by the following equation (3). Q3= hA (Tw-Tf) (3)” (par [0061]). “Q1 = σ A ε (Tw 4 - Tf 4) (2). σ is the Stefan Boltzman coefficient (5.67 × 10-8 [W · m - 2 · K - 4]), A is the surface area of the temperature sensor 9, ε is the emissivity of the temperature sensor 9, Tw is the temperature of each measurement position (output of the temperature sensor 9), and Tf is the gas temperature (assumed to be the outer wall temperature of the sample tube 11)” (par [0060]). Here, Siji teaches that the bonding heat of radicals is calculated from Tw and Tf. Tw is output of temperature sensor 9. Tf is the outer wall temperature of the sample tube 11. Thus it would have been obvious to one of ordinary skill in the art to use another sensor to measure the outer wall temperature Tf of the sample tube (11), in order to accurately calculate Q1, Q3, and Q5, the bonding heat of radical.
Seiji does not specifically disclose at least one flow measurement module in fluid communication with the sensor module, the at least one flow measurement module configured to measure a volume of the at least one of the at least one radical gas stream and at least one compound stream.
However, Chen discloses at least one flow measurement module configured to measure a volume of the at least one of the at least one gas stream (Fig. 1, par [0020]). 
Regarding claim 5, Seiji discloses that wherein the at least one reagent comprises at least one material selected from the group consisting of graphite, silica, carbon fiber, silicon dioxide, and silicon carbide (par [0035]).
Regarding claim 6, Seiji discloses that wherein the at least one sampling module includes at least one calorimetry measurement system (par [0036]).
Regarding claim 12, Chen discloses that wherein at least one flow measurement module includes at least one mass flow verifier (par [0020]).
Regarding claim 13, Seiji discloses at least one of the at least one radical gas generator (par [0012], at least one analysis circuit (par [0012]), at least one sampling module (par [0012]), at least one sensor module (par [0012]), and Chen discloses at least one flow measurement module (par [0020]) and at least one processor (par [0005]).  Chen teaches that “The controller in the measurement modes is configured to determine a flow rate of the gas based on at least one of an amplitude characteristic or a temporal characteristic of the electrical output of the flow sensor” (par [0005]). Thus, at time before the filing, it would have been obvious to one of ordinary skill in the art to configure the at least one processor to controllably adjust to generation of at least one radical gas stream emitted from the at least one radical gas generator based on data received from at least one of the at least one analysis circuit, at least one sampling module, at least one sensor module, and at least one flow measurement module.
Regarding claim 14, Seiji discloses a system for measuring the concentration of radical in a gas stream (abstract), comprising:
at least one radial gas generator in communication with at least one gas source, the radical gas generator configured to generate at least one radical gas stream (par [0012]);

at least one sampling module (11) positioned within the sampling reaction module (11) and configured to react at least one reagent (catalyst surface) with at least one radical gas within a defined volume of the at least one radical gas stream thereby forming at least one reaction product, wherein the at least one reaction product is indicative of the concentration of the radical gas within the at least one radical gas stream (par [0028][0035][0036]);
at least one sensor module (9) positioned within the sampling reaction module (11),  the sensor module configured to measure the at least reaction product (Fig. 1, par [0036]).
Seiji does not specifically disclose at least one flow measurement module in fluid communication with the sensor module, the at least one flow measurement module configured to measure a volume of the at least one of the at least one radical gas stream and at least one compound stream.
However, Chen discloses at least one flow measurement module configured to measure a volume of the at least one of the at least one gas stream (Fig. 1, par [0020]). Chen teaches that “The controller in the measurement modes is configured to determine a flow rate of the gas based on at least one of an amplitude characteristic or a temporal characteristic of the electrical output of the flow sensor” (par [0005]). Thus, at time before the filing, it would have been obvious to one of ordinary skill in the art to include Chen’s flow volume measurement module in Seiji’s device to measure a volume of the at least one of the at least one radical gas stream and at least one compound stream, in order to accurately control the process.
Regarding claim 15, Seiji discloses that wherein the at least one reaction product from reaction of at least one reagent with at least one radical gas is a chemical compound (par [0013]).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seiji in view of Chen as applied to claims 1, 5-6 and 12-15 above, and further in view of Yuan et al. (Journal of Materials Chemistry A, 2013) (Yuan).
.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seiji in view of Chen as applied to claims 1, 5-6 and 12-15 above, and further in view of Kim et al. (Applied Spectroscopy, 2009) (Kim).
Regarding claim 9, Seiji does not specifically disclose that wherein the at least one sensor module comprises at least one Fourier transform infrared spectroscopy system. However, Kim discloses using Fourier transform infrared spectroscopy system as gas sensor (abstract). At time before the filing, it would have been obvious to one of ordinary skill in the art to select FT-IR as gas sensor, because the selection is based on its suitability for the intended use.

Response to Arguments
Applicant's arguments filed 01/29/2021 have been fully considered but they are not persuasive. 
Applicant argues that “Seiji states that “[djeactivation occurs mainly at a solid phase surface such as a process chamber, and its speed depends on the material constituting the surface.” However, the system disclosed in Seiji does not include a processing chamber and, with the exception of a single sentence in the application, never contemplates inclusion of a processing chamber.” (remark, page 7, par 1).
This argument is not persuasive. Seiji also teaches that radicals are used in a process chamber as reactive species for ashing, chemical etching, etc. (par [0002]). The concentration of radicals in the flow are measured by using a measurement module inserted into the down flow of radicals (par [0003]). Thus, Seiji fairly suggests to one of ordinary skill in the art to insert the sampling module into a down flow of radicals that flows to a process chamber. 

This argument is not persuasive. Seiji further teaches that “Thus, Q5, which is the bonding heat of radicals, is obtained by calculating Q1 and Q3 from the output Tw of the temperature sensor 9” (par [0063]). Q3 can be obtained by the following equation (3). Q3= hA (Tw-Tf) (3) (par [0061]). “Q1 = σ A ε (Tw 4 - Tf 4) (2). σ is the Stefan Boltzman coefficient (5.67 × 10-8 [W · m - 2 · K - 4]), A is the surface area of the temperature sensor 9, ε is the emissivity of the temperature sensor 9, Tw is the temperature of each measurement position (output of the temperature sensor 9), and Tf is the gas temperature (assumed to be the outer wall temperature of the sample tube 11)” (par [0060]). Here, Siji teaches that the bonding heat of radicals is calculated from Tw and Tf. Tw is output of temperature sensor 9. Tf is the outer wall temperature of the sample tube 11. Thus it would have been obvious to one of ordinary skill in the art to use another sensor to measure the outer wall temperature Tf of the sample tube (11), in order to accurately calculate Q1, Q3 and Q5, the bonding heat of radical.
Applicant argues that “In addition, with regard to claim 14, Seiji fails to teach or suggest at least one sampling reaction module in fluid indication with the at least one radical gas generator, the sampling reaction module having at least one sampling module and at least one sensor module positioned therein. In Seiji, a measure tube 8 is positioned within a sampling tube 11. The Applicants respectfully submit that a person of ordinary skill in the art understands that a different set of design parameters, including a sampling reaction module having a sampling module and a sensor module 
Examiner respectfully disagrees. Siiji discloses at least one sampling module (11) positioned within the sampling reaction module (11) and configured to react at least one reagent (catalyst surface) with at least one radical gas within a defined volume of the at least one radical gas stream thereby forming at least one reaction product, wherein the at least one reaction product is indicative of the concentration of the radical gas within the at least one radical gas stream (par [0028][0035][0036]); and at least one sensor module (9) positioned within the sampling reaction module (11),  the sensor module configured to measure the at least reaction product (Fig. 1, par [0036]).
Applicant argues that “Further, with regards to claim 1 and 14, as noted in the Office Action, Seiji fails to disclose at least one flow measurement module in fluid communication with the sensor module, wherein the at least one flow measurement module is configured to measure of volume of the at least one of the at least one radical gas stream and the at least one compound stream as recited in claims 1 and 14 of the present application. A person of ordinary skill in the art would examine the configuration of Seiji and understand the inclusion of the flow measurement module as disclosed in the present application could not provide a measurement of volume of at least one of the radical gas stream and the compound stream.” (remark, page 8, par 2).
Examiner respectfully disagrees. The inclusion of the flow measurement module could provide a measurement of volume of at least one of the radical gas stream and the compound stream, because the flow measurement measures the volume of gas passing the tubes. 
Applicant argues that “Chen is directed to a system and method for metering gas, Chen fails to teach or suggest a processing chamber within the application. Rather, Chen discloses a conduit Chen is directed to a system and method for metering gas, Chen fails to teach or suggest a processing chamber within the application. Rather, Chen discloses a conduit having a bypass channel form thereon, the bypass channel having a flow sensor located therein. In addition, like Seiji, Chen fails to teach or suggest a sensor module positioned external of the sampling tube configured to measure the concentration of chemical species flowing within a compound stream 
This argument is not persuasive. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Chen is cited for teaching at least one flow measurement module configured to measure a volume of the at least one of the at least one gas stream (Fig. 1, par [0020]). Seiji teaches or fairly suggests all the other limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797